Name: Commission Decision No 2390/96/ECSC of 16 December 1996 repealing Decision No 612/91/ECSC
 Type: Decision_ENTSCHEID
 Subject Matter: production;  energy policy;  coal and mining industries;  European construction
 Date Published: 1996-12-17

 Avis juridique important|31996S2390Commission Decision No 2390/96/ECSC of 16 December 1996 repealing Decision No 612/91/ECSC Official Journal L 326 , 17/12/1996 P. 0025 - 0025COMMISSION DECISION No 2390/96/ECSC of 16 December 1996 repealing Decision No 612/91/ECSCTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof,Whereas it is necessary to harmonize the collection of data with international organizations;Whereas it is necessary to rationalize and reorganize the questionnaires, so as to reduce and simplify the workload on the data suppliers;Whereas it is necessary to adapt the system to the economic realities of the coal market;Whereas, since the publication of Commission Decision No 612/91/ECSC of 31 January 1991 concerning coal statistics (1), certain amendments to the questionnaires on production, stocks and the structure of employment in the coal-mining industry have appeared necessary (questionnaires M10C, M20, A20, A20a, M21, A21, M22, A22, T60, A60);Whereas, since the publication of Commission Recommendation 91/141/ECSC of 31 January 1991 concerning coal statistics (2), certain amendments to the questionnaires on production, stocks, foreign trade and deliveries have appeared necessary (questionnaires M10L, M11, M30, M30a, A30, A30a, A30b, M40, A40, A40a, M50, A50, A50a, T61, A61, A62, M70, A70);Whereas the need to improve the structure of the questionnaires involves transferring the information collected pursuant to Decision No 612/91/ECSC to the field of application of the Recommendation,HAS DECIDED AS FOLLOWS:Article 1 Decision No 612/91/ECSC is repealed with effect from 1 January 1997.Article 2 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 1996.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ No L 74, 20. 3. 1991, p. 1.(2) OJ No L 74, 20. 3. 1991, p. 35.